Citation Nr: 1026495	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for residuals of removal of 
right ovarian cyst.

3.  Entitlement to service connection for residuals of excision 
of Meckel's diverticulum, to include colon polyps.

4.  Entitlement to service connection for a stomach disability, 
to include hiatal hernia and gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to September 1977.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
in April 2007.  A transcript of her hearing has been associated 
with the record.

The appeal was remanded for additional development of the record 
in September 2007 and again in October 2009.


FINDINGS OF FACT

1.  A back disability was not manifest in service and is 
unrelated to service.

2.  The record does not demonstrate disabling residuals of 
removal of the right ovarian cyst.

3.  The record does not demonstrate disabling residuals of 
excision of Meckel's diverticulum; colon polyps are unrelated to 
excision of Meckel's diverticulum.

4.  A chronic stomach disability, to include hiatal hernia and 
GERD, was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Residuals of removal of a right ovarian cyst were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  Residuals of excision of Meckel's diverticulum were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

4.  A chronic stomach disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2000 advised the Veteran of the status 
of her claim.  She was asked to identify treatment providers.

In March 2006, the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.  She was asked 
to identify any evidence not previously submitted.  

In November 2007, the Veteran was advised of the evidence 
necessary to establish service connection.  The various types of 
evidence that might help substantiate her claim were discussed.  
The evidence of record was listed and the Veteran was told how VA 
would assist her in obtaining additional relevant evidence.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of her appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA examinations have been 
conducted, and the Board finds that the examinations were 
adequate in that they were performed by neutral, skilled 
providers who accurately recited the Veteran's history and 
discussed the rationale underlying their opinions.  Records have 
been obtained from the Social Security Administration (SSA).  The 
Veteran has not otherwise identified any additional evidence or 
information which could be obtained to substantiate the claims.  
Therefore, the Board is also satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

	
      

Back Disability

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's back.  
On discharge examination in April 1977, her spine was clinically 
normal and she was deemed qualified for separation.

A private X-ray report dated in April 1996 reflects an impression 
of anterior spur formation at L3-4.  The radiologist indicated 
that it was more suggestive of trauma than disc.  

In a January 2002 statement, the Veteran asserted that she had 
undergone surgery in service for back problems and that she had 
experienced back problems since then.  

In December 2006, the Veteran indicated that she had complained 
of problems with her back in service.  At that time, she also 
submitted various lay statements.  Her daughter described her 
back problems.  Her son also described her current health 
problems.  A former colleague indicated that the Veteran had been 
out of work due to back problems between 1986 and 1989.  A friend 
indicated that she had known the Veteran since 1988 and that she 
had always had back problems.  Her husband indicated that he had 
married the Veteran in 1976 and that she had experienced back 
pain prior to her operation in service, and that she complained 
of excruciating back pain following 25 mile Marches.  

A June 2001 surgical report indicates that the Veteran underwent 
right L4-5 hemilaminotomy and microdiskectomy.  

At her April 2007 hearing, the Veteran asserted that her back 
disability was related to 25 mile marches every quarter during 
service, as well as weekly runs.  She stated that she went to 
sick call and complained about her back.  

A January 2008 report by a private physician, completed for SSA, 
indicates that he had first seen the Veteran in December 2000 for 
low back pain.  

In reporting her treatment history to SSA, the Veteran indicated 
that she first saw an identified orthopedist in March 2001.

On VA spine examination in December 2008, the Veteran's history 
was reviewed.  The examiner noted that there was no evidence that 
the Veteran complained of back pain during service.  The Veteran 
reported that her back pain became worse in 1981 but that she did 
not remember an injury; rather, it occurred spontaneously.  
Following physical examination, the impression was lumbar spine 
herniated nucleus pulposus, post fusion.  The examiner stated 
that the Veteran had disabling low back pain.  He noted that 
while the Veteran reported back problems since service, she was 
able to attend school following service and carry out an 
occupation requiring extensive standing for several years before 
she became disabled.  He stated that there was no reason to 
believe that the current situation with the Veteran's back 
originated with an injury or any event during service.  He 
concluded that it was less likely than not that the current low 
back problem was related to or a result of service.

Upon review of the record pertaining to this claim, the Board has 
determined that service connection is not warranted.  In this 
regard, the Board notes that the Veteran's service treatment 
records are completely negative for any diagnosis, complaint, or 
abnormal finding pertaining to her spine or back.  The record 
demonstrates that she did not seek treatment for complaints 
related to her back until 1996, suggesting a remote, post-service 
onset of the currently diagnosed back disability.  Moreover, the 
December 2008 VA examiner concluded that the Veteran's current 
low back problem was unrelated to service.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record demonstrates that 
diagnoses have been rendered with respect to the Veteran's spine, 
it does not contain reliable evidence which relates such 
diagnoses to service.  The Board finds that the negative opinions 
in addition to the absence of any finding of the claimed 
disability in service and for years following discharge is most 
probative of the question of service incurrence.  

The Board has considered whether the appellant's self-reported 
continuity of symptomatology of the claimed back disability 
dating to service is sufficient to warrant service connection.  
In this regard, the appellant is competent to report her symptoms 
and when they occurred, and to this extent, her reports are of 
some probative value.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  However, the record reflects that on discharge in 
1977, the Veteran's spine was clinically normal.  The first 
evidence of any complaint referable to the Veteran's back dates 
to 1996, nearly 20 years following discharge.  

Furthermore, the Court has held that, even where a Veteran 
asserted continuity of symptomatology since service, she is not 
necessarily competent to establish a relationship between the 
reported continuous symptomatology and the current claimed 
condition.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  Here, a competent VA 
examiner considered the Veteran's lay reports, but also 
considered the lack of documented diagnosis in the years 
following service, the nature of her current complaints, and the 
results of physical examination.  The examiner ultimately 
concluded that the current problems are not related to service.  
The Board finds that the opinion by a competent provider is the 
most probative evidence of record regarding a relationship 
between the claimed back disability and service, and that it 
outweighs the Veteran's lay assertions of continuity of 
symptomatology since service.

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  Consequently, the doctrine of reasonable doubt is 
not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



	Hiatal Hernia and GERD
	Residuals of Ovarian Cyst Removal and Excision of Meckel's 
Diverticulum

Service treatment records indicate that the Veteran had repeated 
complaints of pain in her right side.  In July 1977 she underwent 
exploratory laparotomy, and the diagnoses were right ovarian cyst 
and Meckel's diverticulum.  Cystectomy was performed and the mass 
removed was a clear fluid simple cyst.  Meckel's diverticulotomy 
and appendectomy were also performed.   

Service treatment records are also negative for any diagnosis, 
complaint, or abnormal finding pertaining to hiatal hernia and 
GERD.  On discharge examination in April 1977, the Veteran's 
abdomen and viscera were clinically normal.

A January 1992 report from Del Mazo Medical Services indicates 
that the Veteran underwent endoscopy after complaining of 
abdominal pain and chronic constipation.  The diagnosis was 
hemorrhoids.

An upper gastrointestinal (GI) series was also carried out in 
January 1992.  The impression was hiatal hernia and GERD.

Records from DeKalb Medical Center indicate that the Veteran 
underwent flexible sigmoidoscopy in March 2000 and that polyps 
were seen.  On follow-up, she reported that she had seen no blood 
in her stool.  She denied abdominal pain.  The pathology report 
indicates that no malignancy was identified.  

Pelvic ultrasound in October 2000 revealed multiple slightly 
hypoechoic masses within the uterus consistent with fibroids.  
There was a cystic mass associated with the left ovary.  

An undated statement by G.M.R., M.D., P.C. indicates that the 
Veteran underwent hysterectomy in January 2001 for pain and 
fibroids.  He indicted that there was no cancer.

In a January 2002 statement, the Veteran indicted that she had 
experienced stomach problems since service.  

In December 2006, the Veteran indicated that she complained of 
problems with her right side during service and that she 
eventually underwent surgery.  At that time, she also submitted 
various lay statements.  A former colleague indicated that the 
Veteran had been out of work due to "female" problems between 
1986 and 1989.  Her husband indicated that he known the Veteran 
service and that she had experienced stomach pains prior to her 
operation in service, and that she complained of excruciating 
back pain following 25 mile Marches.  

During her April 2007 hearing, the Veteran testified that she had 
pelvic pain during service and that it had continued.  She 
indicated that she still had stomach problems and that she had 
polyps in her colon.  

The Veteran was afforded a VA gynecological examination in 
December 2008.  The examining physician indicated that she had 
reviewed the claims file.  The Veteran reported that during 
service she suffered from chronic, constant right-sided abdominal 
pain.  She also related that she had undergone more recent 
colonoscopies and that polyps had been routinely removed.  The 
examiner noted that the Veteran had undergone hysterectomy and 
bilateral oopherectomy in 2000 due to pain and bleeding.  The 
examiner concluded that it was less likely than not that the 
Veteran's fibroids were present in service from age 19 to 22, 
noting that fibroids were more typically seen in patients further 
into their reproductive years.  She also concluded that it was 
less likely than not that the issues for which the Veteran 
underwent surgery in 1977 were related to her hysterectomy in 
2000.  Finally, she noted that the Veteran did not describe any 
further gynecologic issues for which she was treated during 
service or currently.

A VA gastrointestinal examination was also conducted in December 
2008.  The claims file was reviewed.  The Veteran reported 
current complaints including heart burn with regurgitation into 
her mouth.  She denied nausea, vomiting, hematemesis, and 
abdominal pain.  She complained of alternating diarrhea and 
constipation, as well as bloating.  The impression was GERD and 
irritable bowel syndrome.  The examiner noted that the Veteran 
had symptoms consistent with functional bowel syndrome, but that 
there was no definitive answer regarding whether it contributed 
to reflux or irritable bowel syndrome.  She also concluded that 
there was no residual effect from the Meckel's diverticulotomy in 
service.  Finally, she concluded that the colon polyps were not 
related to service.

Having considered the evidence pertaining to the claim of 
entitlement to service connection for a stomach disability to 
include hiatal hernia and GERD, and for residuals of Meckel's 
diverticulotomy the Board concludes that service connection is 
not warranted.  While it is established that the Veteran 
underwent abdominal surgery in 1977, which included excision of 
Meckel's diverticulum and appendectomy, there is no reliable 
evidence that her currently claimed stomach complaints are 
residuals of that surgery.  Rather, the 2008 VA examiner 
concluded that there was no residual effect of the Meckel's 
diverticulotomy during service, and that it was unclear whether 
functional bowel syndrome could have contributed to reflux.  She 
also concluded that colon polyps were unrelated to service.  
Moreover, the record establishes that the Veteran did not seek 
treatment until 1992, many years following her discharge from 
service.

As noted, the grant of service connection requires competent 
evidence to establish a diagnosis and, as in this case, relate 
the diagnosis to the Veteran's service.  While the record 
demonstrates that diagnoses have been rendered, it does not 
contain reliable evidence which relates hiatal hernia, GERD, or 
colon polyps to service.  The Board finds that the negative 
opinions in addition to the absence of any finding of these 
claimed disabilities in service and for years following discharge 
is most probative of the question of service incurrence.  

The Board has considered whether the appellant's self-reported 
continuity of symptomatology of the claimed gastrointestinal 
disabilities dating to service is sufficient to warrant service 
connection.  In this regard, the appellant is competent to report 
his symptoms and when they occurred, and to this extent, her 
reports are of some probative value.  See Charles at 374-75.  
However, the record reflects a remarkable lack of evidence 
showing symptoms or treatment during the period from the 
Veteran's discharge in 1977 until 1992.  

Furthermore, the Court has held that, even where a Veteran 
asserted continuity of symptomatology since service, she is not 
necessarily competent to establish a relationship between the 
reported continuous symptomatology and the current claimed 
condition.  See Voerth; Savage.  Here, a VA examiner considered 
the Veteran's lay reports and those of her friends and relatives, 
but also considered the lack of documented diagnosis in the years 
following service, the nature of her current complaints, and the 
results of physical examination.  The examiner ultimately 
concluded that the current problems are not related to service.  
The Board finds that the opinion by a competent provider is the 
most probative evidence of record regarding a relationship 
between the claimed disabilities and service, and that it 
outweighs the appellant's lay assertions of continuity of 
symptomatology since service.

Finally, the Board notes that there are no recorded residuals of 
the Meckel's diverticulotomy.  In fact, the 2008 examiner 
specifically indicated that there was no residual effect of this 
procedure.  Absent a disease or injury incurred during service or 
as a consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the 
absence of proof of a present disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of a residual disorder 
caused by Meckel's diverticulotomy related to the Veteran's 
service, service connection must be denied.

Regarding the claim of entitlement to service connection for 
residuals of right ovarian cyst removal, service connection is 
not warranted.  Here, the record clearly indicates that 
cystectomy was carried out in service.  The service treatment 
records do not indicate that there were residuals following this 
procedure.  While a former colleague noted that she was aware of 
the Veteran's "female" problems as early as 1986, this dates to 
nearly 10 years following the Veteran's discharge from service.  

The Board has considered the Veteran's assertions that she has a 
current disability that is related to the procedure in service, 
or to the symptoms that led to the procedure.  However, as 
discussed above, while the Veteran is competent to report her 
symptoms and when they occurred, she is not necessarily competent 
to establish a relationship between the reported continuous 
symptomatology and the current claimed condition.  See Voerth; 
Savage.  Here, the VA examiner stated that fibroids were not 
present in service, and that it was less likely than not that the 
issues for which the Veteran underwent surgery in 1977 were 
related to her hysterectomy in 2000.  She also noted that the 
Veteran did not describe any further gynecologic issues for which 
she was treated during service or following service.  In essence, 
the 2008 examination identified no residuals of the cystectomy in 
service.  In the absence of proof of a present disability, there 
can be no valid claim.  See Brammer.  Therefore, because there is 
no evidence of a residual disorder caused by the removal of an 
ovarian cyst in service, service connection must be denied.

The Board has considered the record and the appellant's 
assertions, and finds that the preponderance of the evidence is 
against the claim of entitlement to service connection.  
Consequently, the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert.




ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for residuals of removal of 
right ovarian cyst is denied.

Entitlement to service connection for residuals of excision of 
Meckel's diverticulum, to include colon polyps, is denied.

Entitlement to service connection for a stomach disability, to 
include hiatal hernia and GERD is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


